     Case 2:19-cv-06351-DSF-GJS Document 42 Filed 11/05/19 Page 1 of 11 Page ID #:246




1      SCOTT A. KRONLAND (SBN #171693)
2
       skronland@altshulerberzon.com
       EILEEN B. GOLDSMITH (SBN #218029)
3      egoldsmith@altshulerberzon.com
4
       MEREDITH A. JOHNSON (SBN #291018)
       mjohnson@altshulerberzon.com
5      ALTSHULER BERZON LLP
6      177 Post Street, Suite 300
       San Francisco, CA 94108
7      Telephone: (415) 421-7151
8      Facsimile: (415) 362-8064

9

10     Attorneys for Defendant
       Service Employees International
11     Union, Local 721
12

13                           UNITED STATES DISTRICT COURT
14                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
15

16     MATTHEW WILKINS,                             Case No. 2:19-cv-06351-DSF-GJS
17
                         Plaintiff
18
                   v.                               SERVICE EMPLOYEES
19                                                  INTERNATIONAL UNION,
       SERVICE EMPLOYEES                            LOCAL 721’s ANSWER TO FIRST
20
       INTERNATIONAL UNION, LOCAL                   AMENDED COMPLAINT
21     721, et al.,
22                       Defendants.
23

24

25

26

27

28


          SEIU LOCAL 721’s ANSWER TO FIRST AMENDED COMPLAINT; Case No. 2:19-cv-06351-DSF-GJS
     Case 2:19-cv-06351-DSF-GJS Document 42 Filed 11/05/19 Page 2 of 11 Page ID #:247




1            Defendant Service Employees International Union, Local 721 (“Local 721” or
2      “Union”) hereby files the following Answer to the First Amended Complaint for
3      Declaratory Judgment, Damages and Injunctive Relief under 42 U.S.C. § 1983, filed
4      in the above-captioned action on October 22, 2019. (Dkt. 35-2; Dkt. 37.) Except as
5      expressly admitted below, all allegations are denied.
6                                 JURISDICTION AND VENUE
7             1.    The Union admits that Plaintiff has alleged violations of the First and
8      Fourteenth Amendments of the United States Constitution and brought claims under
9      42 U.S.C. § 1983, and that this Court has jurisdiction pursuant to 28 U.S.C. § 1331
10     and 28 U.S.C. § 1343. The Union denies all other allegations of Paragraph 1.
11            2.    The Union admits that Plaintiff seeks a declaratory judgment and
12     injunctive relief. The Union denies that Plaintiff is entitled to a declaratory
13     judgment, injunctive relief, or any other relief, and on that basis denies all other
14     allegations of Paragraph 2.
15            3.    The Union admits the allegations of Paragraph 3.
16                                       INTRODUCTION
17            4.    The Union admits that Wilkins is a public employee employed in a
18     bargaining unit represented by SEIU Local 721. The Union denies that Wilkins
19     never signed a membership application card and avers that, according to the
20     Union’s records, Wilkins signed a Union Membership Card on April 1, 2014 and a
21     Union Membership Application on November 13, 2017. The Union denies all other
22     allegations of Paragraph 4.
23                                        THE PARTIES
24            5.    The Union admits the allegations of Paragraph 5.
25            6.    The Union admits that it is a “recognized employee organization” under
26     Cal. Gov’t Code § 3501(a), and that its headquarters are in Los Angeles, California
27     in Los Angeles County. The Union denies all other allegations of Paragraph 6.
28            7.    The Union admits the allegations of Paragraph 7.
                                                1
          SEIU LOCAL 721’s ANSWER TO FIRST AMENDED COMPLAINT; Case No. 2:19-cv-06351-DSF-GJS
     Case 2:19-cv-06351-DSF-GJS Document 42 Filed 11/05/19 Page 3 of 11 Page ID #:248




1            8.       The Union admits the allegations of Paragraph 8.
2                                   FACTUAL ALLEGATIONS
3      Matthew Wilkins
4             9.      The Union admits the allegations of Paragraph 9.
5             10.     The Union admits that it is the exclusive representative of Wilkins’
6      bargaining unit, by operation of state law and the MOA. The Union denies all other
7      allegations of Paragraph 10.
8             11.     The Union admits that the MOA between Ventura County and the
9      Union for Wilkins’ bargaining unit, effective through December 14, 2019, and
10     applicable law, permit Ventura County to deduct dues from union members’
11     paychecks and remit them to the Union, subject to the contractual conditions set
12     forth for such deductions and remittances. The Union denies all other allegations of
13     Paragraph 11.
14            12.     The Union admits that the MOA between Ventura County and the
15     Union that is effective through December 14, 2019, contains a “Maintenance of
16     Membership/Modified Agency Shop” provision, which states, in part:
17            UNION SECURITY: Maintenance of Membership/Modified Agency
18            Shop:
19            A. All Unit employees who on the effective date of the MOA are
20                  members of Local 721 and all such employees who thereafter
21                  voluntarily become members of Local 721 shall maintain their
22                  membership in Local 721, subject to:
23                    1. Any employee in this unit(s) who has authorized Union dues
24                       deductions on the effective date of this agreement or at any time
25                       subsequent to the effective date of this agreement shall continue to
26                       have such dues deduction made by the County during the term of this
27                       agreement; provided, however, that any employee in the unit(s) may
28                       terminate such Union dues during the period not less than thirty (30)
                                                2
          SEIU LOCAL 721’s ANSWER TO FIRST AMENDED COMPLAINT; Case No. 2:19-cv-06351-DSF-GJS
     Case 2:19-cv-06351-DSF-GJS Document 42 Filed 11/05/19 Page 4 of 11 Page ID #:249




1                       days and not more than forty-five (45) days before the expiration of
2                       this Memorandum of Agreement, by notifying the Union of their
3                       termination of dues in writing. Such notification shall be delivered
4                       in person or by U.S. mail and should be in the form of a letter
5                       containing the following information: employee name, employee
6                       number, job classification, department name and name of Union
7                       from which dues deductions are to be canceled. The Union will
8                       provide the County’s Human Resources with the appropriate
9                       documentation to process these dues cancellations within ten (10)
10                      business days after the close of the withdrawal period.
11            13.   The Union denies the allegations of Paragraph 13.
12            14.   The Union admits that, according to its records, on August 11, 2018,
13     Wilkins sent an email to Info@seiu721.org, on which he cc-ed two other persons
14     with “seiu721.org” email addresses and one person with a “ventura.org” email
15     address, stating, “SEIU, Please see my attached request to withdraw from SEIU 721,
16     thank you.” The Union admits that, according to its records, Wilkins attached to the
17     email a letter in which he stated, in part, that he was resigning membership in the
18     Union and requested that “you” cease deducting dues, fees, and political
19     contributions from his wages. The Union lacks information and belief, and on that
20     basis denies, the allegation that Wilkins submitted a written cancellation to Ventura
21     County. The Union denies all other allegations of Paragraph 14.
22            15.   The Union admits the allegations of Paragraph 15.
23            16.   The Union admits that, according to its records, Wilkins contacted the
24     Union and was advised of his opt out window and told that he could cancel his
25     membership, but not his dues, because he was a full-fledged member, and that the
26     next step was “member will email request again to membership@seiu721.org.” The
27     Union lacks information and belief, and on that basis denies, all other allegations of
28     Paragraph 16.
                                                3
          SEIU LOCAL 721’s ANSWER TO FIRST AMENDED COMPLAINT; Case No. 2:19-cv-06351-DSF-GJS
     Case 2:19-cv-06351-DSF-GJS Document 42 Filed 11/05/19 Page 5 of 11 Page ID #:250




1             17.   The Union lacks information and belief, and on that basis denies, the
2      allegations of Paragraph 17.
3             18.   The Union admits that, according to its records, Wilkins signed a payroll
4      deduction authorization form on April 1, 2014, in which he authorized certain
5      payments due to SEIU 721 to be deducted from his salary or wages. The Union lacks
6      information and belief, and on that basis denies, all other allegations of Paragraph 18.
7             19.   The Union admits that, according to its records, Wilkins signed a
8      County payroll deduction authorization form on April 1, 2014 that stated, in part,
9      “This authorization remains in effect until termination of my employment or until I
10     give written notice to the Office of the Auditor-Controller of its termination through
11     the submission of a valid Payroll Deduction Authorization/Cancellation card,
12     whichever is earlier.” The Union denies all other allegations of Paragraph 19.
13            20.   The Union denies the allegations of Paragraph 20.
14            21.   The Union denies the allegations of Paragraph 21.
15            22.   The Union denies the allegations of Paragraph 22.
16            23.   The Union denies the allegations of Paragraph 23.
17            24.   The Union denies the allegations of Paragraph 24.
18            25.   The Union denies the allegations of Paragraph 25.
19            26.   The Union lacks information and belief, and on that basis denies, the
20     allegations that the Union made an oral representation to Wilkins that contradicts
21     his signed payroll deduction authorization. The Union denies all other allegations
22     of Paragraph 26.
23            27.   Paragraph 27 of the Complaint consists of legal conclusions as to
24     which no answer is required. To the extent an answer is required, the Union denies
25     the allegations of Paragraph 27.
26            28.   Paragraph 28 of the Complaint consists of legal conclusions as to
27     which no answer is required. To the extent an answer is required, the Union denies
28     the allegations of Paragraph 28.
                                                4
          SEIU LOCAL 721’s ANSWER TO FIRST AMENDED COMPLAINT; Case No. 2:19-cv-06351-DSF-GJS
     Case 2:19-cv-06351-DSF-GJS Document 42 Filed 11/05/19 Page 6 of 11 Page ID #:251




1                      FIRST CLAIM FOR RELIEF – 42 U.S.C. § 1983
2             29.   The Union re-asserts and incorporates by reference its answers to the
3      allegations contained in the paragraphs above.
4             30.   Paragraph 30 of the Complaint consists of legal conclusions as to which
5      no answer is required. To the extent an answer is required, the Union denies the
6      allegations of Paragraph 30.
7             31.   Paragraph 31 of the Complaint consists of legal conclusions as to which
8      no answer is required. To the extent an answer is required, the Union denies the
9      allegations of Paragraph 31.
10            32.   Paragraph 32 of the Complaint consists of legal conclusions as to which
11     no answer is required. To the extent an answer is required, the Union denies the
12     allegations of Paragraph 32.
13            33.   Paragraph 33 of the Complaint consists of legal conclusions as to which
14     no answer is required. To the extent an answer is required, the Union denies the
15     allegations of Paragraph 33.
16            34.   Paragraph 34 of the Complaint consists of legal conclusions as to which
17     no answer is required. To the extent an answer is required, the Union denies the
18     allegations of Paragraph 34.
19            35.   Paragraph 35 of the Complaint consists of legal conclusions as to which
20     no answer is required. To the extent an answer is required, the Union denies the
21     allegations of Paragraph 35.
22            36.   Paragraph 36 of the Complaint consists of legal conclusions as to which
23     no answer is required. To the extent an answer is required, the Union denies the
24     allegations of Paragraph 36.
25            37.   Paragraph 37 of the Complaint consists of legal conclusions as to which
26     no answer is required. To the extent an answer is required, the Union denies the
27     allegations of Paragraph 37.
28

                                                5
          SEIU LOCAL 721’s ANSWER TO FIRST AMENDED COMPLAINT; Case No. 2:19-cv-06351-DSF-GJS
     Case 2:19-cv-06351-DSF-GJS Document 42 Filed 11/05/19 Page 7 of 11 Page ID #:252




1                     SECOND CLAIM FOR RELIEF – Wilkins § 1983
2             38.   The Union re-asserts and incorporates by reference its answers to the
3      allegations contained in the paragraphs above.
4             39.   Paragraph 39 of the Complaint consists of legal conclusions as to which
5      no answer is required. To the extent an answer is required, the Union denies the
6      allegations of Paragraph 39.
7             40.   Paragraph 40 of the Complaint consists of legal conclusions as to which
8      no answer is required. To the extent an answer is required, the Union denies the
9      allegations of Paragraph 40.
10            41.   Paragraph 41 of the Complaint consists of legal conclusions as to which
11     no answer is required. To the extent an answer is required, the Union denies the
12     allegations of Paragraph 41.
13            42.   Paragraph 42 of the Complaint consists of legal conclusions as to which
14     no answer is required. To the extent an answer is required, the Union denies the
15     allegations of Paragraph 42.
16            43.   Paragraph 43 of the Complaint consists of legal conclusions as to which
17     no answer is required. To the extent an answer is required, the Union denies the
18     allegations of Paragraph 43.
19            44.   Paragraph 44 of the Complaint consists of legal conclusions as to which
20     no answer is required. To the extent an answer is required, the Union denies the
21     allegations of Paragraph 44.
22            45.   Paragraph 45 of the Complaint consists of legal conclusions as to which
23     no answer is required. To the extent an answer is required, the Union denies the
24     allegations of Paragraph 45.
25            46.   Paragraph 46 of the Complaint consists of legal conclusions as to which
26     no answer is required. To the extent an answer is required, the Union denies the
27     allegations of Paragraph 46.
28

                                                6
          SEIU LOCAL 721’s ANSWER TO FIRST AMENDED COMPLAINT; Case No. 2:19-cv-06351-DSF-GJS
     Case 2:19-cv-06351-DSF-GJS Document 42 Filed 11/05/19 Page 8 of 11 Page ID #:253




1              47.   Paragraph 47 of the Complaint consists of legal conclusions as to which
2      no answer is required. To the extent an answer is required, the Union denies the
3      allegations of Paragraph 47.
4              48.   Paragraph 48 of the Complaint consists of legal conclusions as to which
5      no answer is required. To the extent an answer is required, the Union denies the
6      allegations of Paragraph 48.
7                                     PRAYER FOR RELIEF
8            Plaintiff’s Prayer for Relief does not require a response. To the extent that
9      the Prayer for Relief, including each and all of its subparagraphs, states any
10     allegations, the Union denies them. The Union also denies that Plaintiff is entitled
11     to any relief or that any relief in his favor is warranted or appropriate in this case.
12                                 AFFIRMATIVE DEFENSES
13                             FIRST AFFIRMATIVE DEFENSE
14           Plaintiff fails to state a claim on which relief can be granted.
15                            SECOND AFFIRMATIVE DEFENSE
16           Plaintiff’s claims are barred, in whole or in part, by the statute of limitations.
17                             THIRD AFFIRMATIVE DEFENSE
18           Plaintiff’s claims are barred, in whole or in part, because the Union acted in
19     good faith based on the law in effect at the time.
20                            FOURTH AFFIRMATIVE DEFENSE
21           Plaintiff’s claims are barred, in whole or in part, by the doctrines of estoppel,
22     waiver, consent, unjust enrichment, and/or laches, including but not limited to
23     because monetary relief would constitute unjust enrichment and because Plaintiff
24     received the benefits of the Union’s representation.
25                             FIFTH AFFIRMATIVE DEFENSE
26           Plaintiff’s claims are barred, in whole or in part, because any relief awarded to
27     Plaintiff must be offset by the benefits he received from the Union’s representation.
28

                                                7
          SEIU LOCAL 721’s ANSWER TO FIRST AMENDED COMPLAINT; Case No. 2:19-cv-06351-DSF-GJS
     Case 2:19-cv-06351-DSF-GJS Document 42 Filed 11/05/19 Page 9 of 11 Page ID #:254




1                               SIXTH AFFIRMATIVE DEFENSE
2            Plaintiff’s claims are barred, in whole or in part, by a valid and enforceable
3      contract. Any finding of liability would result in unjust enrichment to Plaintiff.
4                            SEVENTH AFFIRMATIVE DEFENSE
5            Plaintiff’s claims are barred, in whole or in part, as moot.
6                             EIGHTH AFFIRMATIVE DEFENSE
7            Plaintiff’s claims for monetary relief are barred because the Supreme Court’s
8      decision in Janus v. AFSCME does not apply retroactively.
9                               NINTH AFFIRMATIVE DEFENSE
10           Plaintiff’s claims are barred, in whole or in part, because Plaintiff is not
11     entitled to any relief retroactive from the date of the Supreme Court’s decision in
12     Janus v. AFSCME because the Union acted in reliance on a presumptively
13     constitutional state law.
14                              TENTH AFFIRMATIVE DEFENSE
15           Plaintiff’s claims are barred, in whole or in part, because there is no state
16     action.
17                          ELEVENTH AFFIRMATIVE DEFENSE
18           Plaintiff’s claims are barred, in whole or in part, because the Union is entitled
19     to qualified immunity.
20                           TWELFTH AFFIRMATIVE DEFENSE
21           Plaintiff’s claims are barred, in whole or in part, for lack of standing.
22                        THIRTEENTH AFFIRMATIVE DEFENSE
23           Plaintiff’s claims are barred, in whole or in part, because there is no live case
24     or controversy.
25                        FOURTEENTH AFFIRMATIVE DEFENSE
26           Plaintiff’s claim are barred, in whole or in part, by his failure to exhaust
27     administrative remedies, including but not limited to remedies available through the
28     Public Employment Relations Board.
                                                8
          SEIU LOCAL 721’s ANSWER TO FIRST AMENDED COMPLAINT; Case No. 2:19-cv-06351-DSF-GJS
 Case 2:19-cv-06351-DSF-GJS Document 42 Filed 11/05/19 Page 10 of 11 Page ID #:255




1                          FIFTEENTH AFFIRMATIVE DEFENSE
2            Plaintiff’s claims are barred, in whole or in part, by California Government
3    Code §1159, which forecloses liability for requiring fair share fees prior to June 27,
4    2018.
5                          SIXTEENTH AFFIRMATIVE DEFENSE
6            Plaintiff’s claims are barred, in whole or in part, by California Government
7    Code §1157.1 et seq., which authorizes the deductions at issue.
8                        SEVENTEENTH AFFIRMATIVE DEFENSE
9            Plaintiff’s claims are barred, in whole or in part, because the funds Plaintiff
10   seeks to recover are not in the possession of the Union.
11                        EIGHTEENTH AFFIRMATIVE DEFENSE
12           Plaintiff’s claims are barred, in whole or in part, because Plaintiff assumed the
13   risk by voluntarily becoming a member of the Union and by voluntarily agreeing to
14   have an amount equivalent to dues deducted from his pay.
15                        NINETEENTH AFFIRMATIVE DEFENSE
16           Plaintiff’s claims are barred, in whole or in part, because the Union is justified
17   in relying on Plaintiff’s express contractual agreements.
18                        TWENTIETH AFFIRMATIVE DEFENSE
19           Plaintiff’s claims are barred, in whole or in part, because Plaintiff was not
20   harmed because he consented to the conduct that he alleges harmed him, including
21   by signing a union membership card on April 1, 2014 and a union membership
22   application on November 13, 2017.
23                      TWENTY-FIRST AFFIRMATIVE DEFENSE
24           Plaintiff’s claims are barred, in whole or in part, because Plaintiff voluntarily
25   and knowingly waived his rights.
26                     TWENTY-SECOND AFFIRMATIVE DEFENSE
27           Plaintiff’s claims are barred, in whole or in part, because Plaintiff is not
28   entitled to relief because he anticipatorily breached his contract with the Union.
                                              9
        SEIU LOCAL 721’s ANSWER TO FIRST AMENDED COMPLAINT; Case No. 2:19-cv-06351-DSF-GJS
 Case 2:19-cv-06351-DSF-GJS Document 42 Filed 11/05/19 Page 11 of 11 Page ID #:256




1                     TWENTY-THIRD AFFIRMATIVE DEFENSE
2          Plaintiff’s claims are barred, in whole or in part, because Plaintiff failed to
3    mitigate any damages his suffered.
4                                ADDITIONAL DEFENSES
5          Defendant Local 721 reserves the right to amend its Answer to assert
6    additional affirmative defenses based on further investigation and discovery.
7                                             PRAYER
8          WHEREFORE, Defendant Local 721 prays that the Court:
9          1.     Deny Plaintiff any relief and enter judgment in favor of Defendant Local
10                721.
11         2.     Award Defendant Local 721 its costs and attorneys’ fees.
12         3.     Award Defendant Local 721 such other and further relief as is just and
13                proper.
14

15

16   Date: November 5, 2019         Signed:      /s/ Eileen B. Goldsmith
17
                                                 Eileen B. Goldsmith

18
                                                 SCOTT A. KRONLAND
                                                 EILEEN B. GOLDSMITH
19
                                                 MEREDITH A. JOHNSON
                                                 ALTSHULER BERZON LLP
20

21                                               Attorneys for Defendant
                                                 Service Employees International Union,
22                                               Local 721
23

24

25

26

27

28

                                              10
        SEIU LOCAL 721’s ANSWER TO FIRST AMENDED COMPLAINT; Case No. 2:19-cv-06351-DSF-GJS
